


110 HR 7027 IH: United Nations Eviction

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7027
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Tancredo
			 introduced the following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To direct the Attorney General to institute condemnation
		  proceedings to acquire the property in the headquarters district and any other
		  property in the United States of the United Nations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United Nations Eviction
			 Act.
		2.Acquisition of
			 property of the united nations in the united states
			(a)Acquisition of
			 propertyNotwithstanding
			 section 3 of article II and section 23 of article IX of Public Law 80–357 (61
			 Stat. 756), not later than 30 days after the date of the enactment of this Act,
			 the Attorney General shall institute condemnation proceedings to acquire in the
			 name of the United States all right, title, and interest of the United Nations
			 in and to any real property in the United States, including the headquarters
			 district of the United Nations.
			(b)Judicial
			 proceedingsThe Attorney General shall institute such
			 condemnation proceedings in the name of the United States in the district court
			 of the United States for the district in which such property is situated and
			 such court shall have full jurisdiction of such proceedings.
			(c)Sale of
			 propertyNot later than 30 days after such property has been
			 acquired by the United States, the Administrator of General Services shall
			 dispose of such property through a competitive sale to the general public. The
			 Administrator shall make every effort to receive from such sale an amount that
			 equals or exceeds the fair market value of such property. The Administrator
			 shall deposit in the general fund of the Treasury the proceeds from such
			 sale.
			(d)Fair market
			 value of propertyThe fair market value of the real property to
			 be sold under subsection (c) shall be determined by an appraisal acceptable to
			 the Administrator.
			(e)Prohibition on
			 further acquisition of propertyIt shall be unlawful for the
			 United Nations to acquire, or to attempt to acquire, whether through purchase,
			 lease, rental, exchange, or any other method of acquisition, in the name of the
			 United Nations, any right, title, and interest in and to any real property in
			 the United States.
			(f)Revocation of
			 diplomatic privileges and immunitiesNotwithstanding sections 11
			 and 13 of article IV of such Law, the diplomatic privileges and immunities to
			 which a representative, official, or any other individual of a Member State of
			 the United Nations is entitled in the United States are hereby revoked.
			(g)RepealerOn
			 the date that the sale of property under subsection (c) is completed, Public
			 Law 80–357 (61 Stat. 756) is repealed.
			(h)DefinitionsIn
			 this Act:
				(1)Headquarters
			 districtThe term headquarters district means the
			 real property of the United Nations in the Borough of Manhattan in the City of
			 New York in the State of New York.
				(2)United
			 nationsThe term United Nations means the
			 international organization established by the Charter of the United Nations and
			 includes the specialized agencies of the United Nations.
				(3)United
			 statesThe term United States includes the several
			 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin
			 Islands, and any other territory or possession of the United States.
				
